DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 September 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2014/0208657 (hereinafter “Kim”), in view of United States Patent Application Publication No. US 2008/0280086 (hereinafter “Sheridan”), and further in view of United States Patent Application Publication No. US 2007/0231566 (hereinafter “Yoneyama”).Regarding claims 1, 6 and 10 	Kim teaches a refrigerator door 10 (door body for opening and closing a front part of a refrigerator (article body)) including a front panel 60 for defining a front exterior appearance thereof (front panel constituting a front of the door body), a back door liner 50 for defining a rear exterior appearance thereof (back panel constituting a back of the door body), a frame 20 for defining both lateral exterior appearance thereof, a support portion 30 provided in an inner portion of the frame to support the front panel (frame supporting at least a part of an outside edge of the front panel), etc. (abstract; paragraphs [0060] – [0061], [0079]; and Figures 1-3). 	Kim teaches the support portion (support plate) 30 includes a first support portion 32 and a second support portion 34 each coupled to the frame 20 (paragraph [0067]), where the support portion 30 is provided in an inner portion of the frame to support the 30 extends in a substantially vertical direction (Figure 6).  Kim teaches the front panel 60 is attached (bonded) to the support portion 30 by an adhesive tape (paragraph [0123]). 	Kim does not explicitly teach the adhesive tape is a double-sided pressure-sensitive adhesive film. 	Sheridan teaches a multi-layer assembly that includes a release liner, a first layer disposed on the release liner, the first layer including a pressure-sensitive adhesive composition, and a second layer disposed on the first layer, the second layer including an elastomer-based pressure-sensitive adhesive composition (abstract and paragraph [0047]).  Sheridan teaches the release liner is easily removed from the assembly before application (paragraph [0010]), which results in a double-sided pressure-sensitive adhesive film.  Sheridan teaches the multi-layer pressure-sensitive adhesive articles and assemblies described herein are suitable for use in a variety of applications including articles that are used in low temperatures applications including outdoor applications, coolers, and refrigerators (paragraph [0160]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the adhesive tape of Kim with the multi-layer pressure-sensitive adhesive film of Sheridan motivated by the desire to form a conventional adhesive film which is known in the art as being functionally equivalent and predictably suitable for use in forming an adhesive tape which is capable of functioning in low temperature applications, such as the aforementioned refrigerator application. 	Kim teaches the front panel 60 defines the outer boundary of the refrigerator door 10 and the front panel 60 may be attached to the support portion 30 by an adhesive tape (paragraph [0123]).  Kim also teaches the support portion 30 is welded to an inner surface of the frame 20 such that it may be invisible, as seen from the outside the refrigerator door 10 (paragraph [0061]), which corresponds to the adhesive tape (double-sided pressure-sensitive adhesive film) extending from a leading edge of the support plate to an inside of the door body. 	Kim does not teach the front panel 60 comprises a hard coat laminated sheet, wherein the hard coat laminated sheet comprises: a first hard coat, a second hard coat; and a transparent resin sheet layer in order from a surface layer side on a front side, wherein the first hard coat is formed of a coating material comprising: (A) 100 parts by mass of a polyfunctional (meth)acrylate; (B) 0.01 to 7 parts by mass of a water repellant; and (C) 0.01 to 10 parts by mass of a silane coupling agent, and containing no inorganic particles, and wherein the second hard coat is formed of a coating material comprising: (A) 100 parts by mass of a polyfunctional (meth)acrylate; and (D) 50 to 300 parts by mass of inorganic fine particles having an average particle size of 1 to 300 nm. 	Yoneyama teaches an optical film comprising a support (sheet layer), a hard coat layer (second hard coat) formed by hardening a hard coat layer-coating composition, and an overcoat layer (first hard coat) formed by hardening an overcoat layer-coating composition, in this order.  Each of the hard coat layer-coating composition and the overcoat layer-coating composition contains a compound having a plurality of polymerizable functional groups (polyfunctional) in one molecule, and the compound in the overcoat layer-coating composition contains a compound having at least three polymerizable functional groups (polyfunctional) (abstract), which corresponds to a first prima facie cases of obviousness. 	It would have been obvious to one skilled in the art at the time of the invention to modify the front panel 60 of Kim with the optical film of Yoneyama to improve the physical strength (scratch resistance and the like), transparency, chemical resistance, weather resistance (moisture and heat resistance, light fastness and the like), antiglare, antireflection, antifouling, and dust preventing properties of the surface of the front panel 60. 	Regarding the optical properties of the optical film (hard coat laminated sheet), although the prior art does not explicitly disclose the optical film satisfies that: (i) total light transmittance is 80% or more; (ii) haze is 5% or less; and (iii) yellowness index is 3 or less, the claimed properties are deemed to naturally flow from the structure in the prior art since the Yoneyama reference teaches an invention with a substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 2 	In addition, Kim teaches a display 6 may be provided in one of the two refrigerator doors 10 (Figure 1 and paragraph [0058]).Regarding claim 3 	In addition, Yoneyama teaches the organosilane compound (silane coupling Regarding claim 4 	In addition, Yoneyama teaches the antifouling agent ((B) water repellent) includes a (meth)acryloyl group-containing fluoropolyether material (water repellent) (paragraphs [0224] – [0226], and [0235] – [0237]).Regarding claim 5 	In addition, Yoneyama teaches for securing uniform surface flatness, it is preferred for the coating composition (of the hard coat layer (second hard coat forming coating material)) to contain any of a fluorine surfactant or a silicone surfactant, or both surfactants (leveling agent) (paragraph [0270]).  Yoneyama teaches the amount of the fluorine surfactant (also referred to as “fluorine polymers”) is included in an amount of 0.001 to 5 mass% based on the coating solution (paragraphs [0271] and [0279]). 	When adding the surfactant amount to the %mass basis as described above for the hard coat layer (second hard coat), in claim 1, and converting to parts by weight relative to 100 parts by weight of the polyfunctional (meth)acrylate, the hard coat (second hard coat) forming coating material comprises (E) 0.001 to 5.21 parts by weight of the surfactant (leveling agent), which encompasses the claimed range establishing a prima facie case of obviousness. Regarding claims 7 and 12 	Regarding the water contact angle and pencil hardness parameters, although the Regarding claim 9 	In addition, Kim teaches there is an empty space between the front panel 60 and the door liner 50 and liquid-foam (insulation material) is injected into the space (filled in the door body formed by the front panel, the frame, and the back panel) to generate bubbles. Accordingly, the refrigerator door 10 may insulate the refrigerator so that the storage compartment keeps its temperature lower than a temperature outside (paragraph [0084]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Sheridan, and Yoneyama as applied to claim 1 above, in view of United States Patent Application Publication No. US 2012/0114892 (hereinafter “Jung”), and further in view of WO 2008/029766 A1 (hereinafter “Ichirou”) with a machine translation being used as the English language equivalent translation.Regarding claim 8 	The limitations for claim 1 have been set forth above.  In addition, Kim teaches the front panel 60 may be a glass plate formed of glass, where patterns, designs or colors may be processed on the front panel 60 for a desired aesthetic appearance (paragraph [0075]). 	However, Kim in view of Yoneyama does not explicitly teach the front panel comprises a transparent pressure-sensitive adhesive layer and a decorative sheet layer in this order in at least a part of a back side of the transparent resin sheet layer, and wherein the transparent pressure-sensitive adhesive comprises: (P) 100 parts by mass of an acrylic polymer having a glass transition temperature of -50 to -25 °C; (Q) 0.01 to 3 parts by mass of a silane coupling agent having an epoxy group; (R) 0.01 to 0.9 parts by mass of a compound having two or more epoxy groups in one molecule; and (S) 0.01 to 0.5 parts by mass of an organic polyvalent metal compound. 	Jung teaches an exterior film for a home appliance, such as a refrigerator (abstract; paragraphs [0002] and [0016]; and Figure 1), where the film includes a main film 210 having a printed layer for decorative purposes (paragraph [0038]), which corresponds to a decorative sheet layer.  Jung teaches a main adhesive (transparent adhesive layer) 220 adheres the main film (decorative sheet layer) 210 to an adjacent transparent exterior part 100 (paragraphs [0037] and [0041]; and Figures 7-8).  Jung also illustrates the main adhesive (transparent adhesive layer) 220 and the main film (decorative sheet layer) 210 are arranged in this order in at least a part of a back side of the transparent exterior part 100 (Figure 7).  Jung teaches general adhesives for films 220 (paragraph [0041]).   	However, Jung does not explicitly teach compositions for the adhesive layer, therefore, it would have been necessary and thus obvious to look to the prior art for conventional adhesive compositions.   	Ichirou provides this conventional teaching showing that it is known in the art to use pressure-sensitive adhesive agent to form a pressure-sensitive adhesive film to adhere an optical film to a transparent adherend, where the pressure-sensitive adhesive film is capable of forming a releasable adhesive film without staining the adherend even when placed under high temperature and pressure, etc. after bonding (paragraph [0001]).  Ichirou teaches the pressure-sensitive adhesive agent comprises: a copolymer (C) comprising a high-molecular-weight component (A) and a low-molecular-weight component (B), where the copolymer (C) has a glass transition temperature of -60°C to 0°C, which encompasses the claimed range; and an isocyanate-type curing agent (D) (abstract).  Ichirou teaches both components (A) and (B) includes a (meth)acrylic copolymer (paragraph [0009]), which corresponds to copolymer (C) being an acrylic polymer (P).   	Ichirou teaches it is preferable to further include a silane coupling agent into the pressure-sensitive adhesive, where the silane coupling agent includes materials which include an epoxy group (paragraph [0063]).  Ichirou also teaches the silane coupling agent having an epoxy group (Q) has a content ranging from 0.01 to 2 parts by weight relative to 100 parts by weight of copolymer (C) (paragraph [0064]), which overlaps the claimed range. 	Ichirou teaches for the pressure-sensitive adhesive, one or more kinds of curing prima facie cases of obviousness. 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the main adhesive 220 of Jung from the pressure-sensitive adhesive of Ichirou motivated by the expectation of successfully practicing the invention of an adhesive layer capable of adhering an optical film to an adjacent transparent layer. 	Kim and Jung are analogous inventions in the field of refrigerator articles.  It would have been obvious to one skilled in the art at the time of the invention to modify the front panel 60 and optical film from the combination of Kim and Yoneyama with the decorative layer and pressure-sensitive adhesive of from the combination of Jung and Ichirou to provide a tailored aesthetic appearance to the surface of the refrigerator door body.  Moreover, it would have been obvious to place the adhesive layer, from the decorative layer and pressure-sensitive adhesive stack from the combination of Jung and Ichirou, adjacent to the transparent optical film from Yoneyama to provide the 60, such a modification meets the claimed feature requiring a transparent pressure-sensitive adhesive layer and a decorative sheet layer in this order in at least a part of a back side of the transparent resin sheet layer.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Sheridan, and Yoneyama as applied to claim 1 or 6 above, and further in view of United States Patent Number 6,055,823 (hereinafter “Baker”).Regarding claims 13 and 14 	The limitations for claims 1 and 6 have been set forth above.  In addition, Kim does not teach the frame comprises a hard plastic material. 	Baker teaches a refrigerator having a refreshment center accessible through a mini door in the main door of a refrigerator food compartment, where the mini door is attached to a frame of the refrigerator (abstract and column 1, lines 11-15).  Baker teaches the frame is a one piece plastic molded part which may be molded, for example, from ABS plastic (hard plastic material) onto which the door is secured (column 4, lines 42-65).  Therefore, Baker shows that ABS is an equivalent material known in the art for the construction of a frame for refrigerator door body.  Moreover, because these two materials were art-recognized equivalents at the time of the invention, one of ordinary skill in the art would have found it obvious to substitute steel for ABS.  See MPEP § 2144.06(II).
Allowable Subject Matter
Claims 11, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.Regarding claim 11 	The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record Kim, Sheridan, Baker, Yoneyama, Jung, and Ichirou while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in claim 11.  	Specifically, none of Kim, Baker, Yoneyama, Jung, and Ichirou teach or reasonably suggest the door body of claim 6 wherein the front panel comprises: the hard coat laminated sheet comprising the first hard coat, the second hard coat, and the transparent resin sheet layer; a transparent pressure-sensitive adhesive layer; and a decorative sheet in order from a surface layer on a front side, wherein the frame comprises a support plate extending to an inside of the article in a substantially vertical direction, wherein the front panel is bonded to the support plate with a double-sided pressure- sensitive adhesive film, wherein the extension length of the support plate into an inside of the door body is 10 mm or more, wherein the thickness of the support plate is 1 mm or more, wherein a radius of curvature of a front side corner of a leading edge of the support plate is 0.1 to 10 mm, wherein the double-sided pressure-sensitive adhesive film extends from the leading edge of the support plate to an inside of the door Regarding claims 15 and 16 	The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record Kim, Sheridan, Baker, Yoneyama, Jung, and Ichirou while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in either claim 15 or 16.  	Specifically, none of Kim, Baker, Yoneyama, Jung, and Ichirou, when considered alone or in combination, teach or reasonably suggest the door body of either claim 1 or claim 6 wherein a radius of curvature of a front side corner of the leading edge of the support plate is 0.1 to 10 mm.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 4 September 2020, with respect to the rejection of claims 1 and 6 under 35 USC § 103 as being unpatentable over the combination of Kim, Baker, and Yoneyama have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the additional consideration of Sheridan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783